Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-10 and 15 in the reply filed on 6/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  A mere conclusory statement that restriction would be “burdensome to the applicants and to the public” with no explanation as to why does not amount to an argument. As a result, the restriction is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105093750 to Xu in view of US 20150185513 to Wu et al. (Wu).
Regarding Claim 1, Xu teaches an array substrate, comprising: 
transparent common electrodes 15; 
a plurality of first common electrode lines 17; and 
a plurality of second common electrode lines 43; 
wherein the plurality of first common electrode lines intersects with the plurality of second common electrode lines to define grids (see Fig. 7), the plurality of first common electrode lines is connected with the common electrodes through first via-holes 21.
Xu shows an elongated via 21 without showing a cross section and therefore how the via 21 can contact both the first 17 and second 43 common electrode line. However, in analgous art, Wu shows Fig. 2, an elongated via (not numbered; W shaped dual via contacting the S/D contact and pixel electrode 6) contacting two conductive structures on different layers.  It would have been obvious to the person of ordinary skill at the time of filing to understand that the “elongated” via 21 of Xu matches 21 must have a first and second via, each for contacting a separate layer.  Therefore, the person of ordinary skill would understand, or at least be motivated modify Xu such that the plurality of second common electrode lines is connected with the common electrodes through second via-holes, since without both sets of common electrode lines electrically coupled to the common electrode, the device would be non-functional.

Regarding Claim 2, Xu and Wu teach the array substrate according to claim 1, wherein the plurality of first common electrode lines are in a different layer from the plurality of second common electrode lines (see Figs. 5 and 6 of Xu showing 17 and 43 formed sequentially and therefore on different layers).

Regarding Claim 3, Xu and Wu teach the array substrate according to claim 2, further comprising a plurality of gate lines 11, wherein the plurality of first common electrode lines are in an identical layer to and in parallel with the plurality of gate lines (see Fig. 5, 11 and 17 formed concurrently and therefore on the same layer).

Regarding Claim 4, Xu and Wu teach the array substrate according to claim 3, further comprising a plurality of data lines 41, wherein the plurality of second common electrode lines are in an identical layer to and in parallel with the plurality of data lines (see Fig. 6, 41 and 43 formed concurrently and therefore of the same layer).

Regarding Claim 5, Xu and Wu teach the array substrate according to claim 4, but do not explicitly teach that the array substrate is a double-gate-line type array substrate, two of the plurality of gate lines are between every two adjacent rows of subpixels, one of the plurality of data lines is 
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  In this case, nothing on the record indicates an unexpected result from using dual gate lines vs. single gate lines.

Regarding Claim 6, Xu and Wu teach the array substrate according to claim 2, wherein the common electrodes for respective subpixels are arranged separately, the common electrodes at an identical row are connected with each other through one of the plurality of first common electrode lines, and the common electrodes at an identical column are connected with each other through one of the plurality of second common electrode lines (this is the purpose of common electrode lines).

Regarding Claim 7, Xu and Wu teach the array substrate according to claim 1, wherein each of the plurality of first via-holes is deeper than each of the plurality of second via-hole (see W shaped via of Wu and the explanation above that the elongated via 21 of Xu must have the profile of the via of Wu in order to make the necessary electrical contact between all elements).

Regarding Claim 8, Xu and Wu teach the array substrate according to claim 1, further comprising a base substrate, a gate insulating layer, a pixel electrode and an insulating layer; 
wherein the plurality of first common electrode lines are on the base substrate (see Fig. 5, lines 17 on a substrate below that is not shown); the gate insulating layer is on the base substrate and covers the plurality of first common electrode lines [0066]; 
the pixel electrode and the plurality of second common electrode lines are on the gate insulating layer ([0066-67], the gate insulating layer separates the first common line 17 from the second common line 43, therefore the second common line 43 must be on the gate insulating layer, and the pixel electrode penetrates another protective layer that is on the common line 43 and therefore the pixel electrode must also be above the gate insulator); 
the insulating layer is on the gate insulating layer and covers the pixel electrode and the plurality of second common electrode lines [0067]; and although Xu and Wu do not explicitly teach:
the transparent common electrodes are on the insulating layer; 
the plurality of first via-holes extend through the insulating layer and the gate insulating layer; and 
the plurality of second via-holes extend through the insulating layer,
rearrangement of known parts without a change of operation in the device with respect to the prior art is unpatentable (MPEP 2144.04(VI)(C)).  In this case, nothing on the record indicates the device as claimed, with the transparent common electrode on top, would operate differently from a transparent common electrode on the bottom, especially given that the “W” shaped via of Wu can electrically couple the first and second common lines to the common electrode identically to the electrode 21 of Xu.

Regarding Claim 9, Xu and Wu teach a display panel, comprising the array substrate according to claim 1 (implicit throughout both Xu and Wu).

Regarding Claim 10, Xu and Wu teach a display device, comprising the display panel according to claim 9 (implicit throughout both Xu and Wu).

Regarding Claim 15, Xu and Wu teach the array substrate according to claim 2, further comprising a plurality of data lines, wherein the plurality of second common electrode lines are in an identical layer to and in parallel with the plurality of data lines (see above regarding duplication of parts; the data line is already in the same layer as the second common electrodes in Xu).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812